IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

REN CENTRE L.L.C,

Appellaiit,
C.A. No. N15A-01-007 CEB

vl-

NEW CASTLE COUNTY OFFICE
OF FINANCE and NEW CASTLE
COUNTY BOARD OF
ASSESSMENT REVIEW,

\/&/\/\/L/\/L/§/§/\_/§/&/

Appellee.

Date Submitted: October 21 , 2015
Date Decided: January 29, 2016
Upon Consideration of
Appeal From the Decisz`on of the New Castle County
Boam' of Assessment Revz`ew.
REVERSED AND REMANDED.

ORDER

This is an appeal by Ren Centre L.L.C. from a decision of the NeW Castle
County Board of Assessment RevieW ("the Board") adjusting the assessed value of _
the Renaissance Centre office building located at 405 King Street in Wilrnington
("the Property"). Upon consideration of the parties’ briefs in this matter, it appears

that:

l. The Property was initially assessed at $15,497,200 ($12,262,900
building; $3,234,300 land).l Ren Centre appealed the tax assessment to the Board
in November 2013. In November 2014, the Board held a hearing and rejected the
original assessment as too high. The Board voted to adopt the "cost approach" to
determine the value of the Property and set the value of the Property at
$12,439,000 ($10,638,900 building; $l,7l0,l00 land).

2. Ren Centre has appealed the Board’s decision to this Court. Ren
Centre is asking the Court to further reduce the Property’s value assessment to
$9,700,000. Speciflcally, Ren Centre argues that the value that the Board assessed
on the building did not account for depreciation despite the Board’s belief that it
did. Additionally, Ren Centre contends that the Board failed to account for zoning,
size, and location in determining the value of the land. Appellee argues in
response that the Board properly determined the land value of the Property using
the cost approach to valuation and the resulting assessment figure should be
upheld. Altematively, the Board contends that the proper result is to remand the
matter rather than ask the Court to determine the appropriate value.

3. On appeal, the decision of the Board is considered to be "prima facie

correct and the burden of proof shall be on the appellant to show that such body

1 New Castle County assesses all real property in terms of its fair market value as of July l,
l983, the County’s "base year to satisfy the Delaware constitutional requirement of uniformity in
taxation. See Tatten Partners v. New Castle Cly. Ba'. of Assessment Revz`ew, 642 A.Zd 1251,
1256 (Del. Super. l993).

2

acted contrary to law, fraudulently, arbitrarily or capriciously."z A decision is
arbitrary and capricious if it is "willful and unreasonable and without consideration
or in disregard of the facts."3 In reviewing a Board decision, the Court "does not
weigh the evidence, dctcrminc questions of crcdibility, or make its own factual
findings."4 "The Court at its discretion may also remand the matter to the board to
clarify issues of fact or to make findings consistent with the Court’s decision."5

4. The parties agree that the Board intended to assess the building at a
value that accounted for depreciation. The transcript of the hearing suggests the
same. But the Court is not inclined to adjust the Board’s final assessment based on
inferences from the record, nor is the Court permitted to make its own factual
findings on appeal. Therefore, the Court finds that this matter must be remanded
to the Board for the purpose of correcting the error.

5. As to the land value, the Board found two of the comparable land

sales cited in Appellant’s appraisal probative in determining the proper assessment

value. "Comparables need not be identical, but only similar in nature."é The

5 9 Del. C. § 8312(¢).

3 Brandywine Innkeepers, L.L.C. v. Bd. of Assessment Review of New Castle Cty., 2005 WL
1952879, at *3 (Del. Super. June 3, 2005).

" 1¢1.
5 9 Del. C. § 8312(@).

6 Brandywine Innkeepers, 2005 WL 1952879, at *4.
3

Board noted that the two comparables it selected were zoned C-4, similar to the
Property which is zoned both C-4 and C-3. However, the Board did not articulate
whether any adjustments for location, size, or zoning were warranted. A record
adequate for review should include a fair statement of thc Board’s conclusions and
the material facts supporting these conclusions.7 Statements articulating the
Board’s rationale are absent from this record. Absent any distinct findings by the
Board, the Court is unable to fairly review the Board’s decision as to the land
value. Because we must remand this matter with respect to the assessment of the
building, the Board has the opportunity on remand to articulate its conclusions as
to adjustments for location, size, or zoning of the land, and the Court expresses no

opinion on that issue now.

6. For the reasons set forth above, the Board’s decision is REVERSED

and REMANDED.

IT IS SO ORDERED.

 
    
 

:.2006 WL 2021623, at *5 (Del. Super. July l9, 2006).
4

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ERIKA J. DEMBY

Plaintiff,
C.A. No. Nl 5C-06-236 CEB
v.

DELAWARE RACING
ASSOCIATION d/b/a DELAWARE
PARK

§£é§/&£&&£§£

Defendant.

Date Submitted: October 15, 2015
Date Decided: January 28, 2016

ORDER GRANTING DEFENDANT’S MOTION
FOR SUMMARY JUDGMENT

This 28th day of January, 2016, upon consideration of Defendant’s Motion
for Summary Judgment; Plaintiff’s Response to Defendant’s Motion for Summary
Judgment; and Defendant’s Reply to Plaintiff’ s Response, it appears that:

l. Plaintiff filed her Complaint against Defendant seeking to recover
damages for personal injuries sustained from a slip and fall on black ice at
DelaWare Park on December l4, 2013. Plaintiff alleges that Defendant was
negligent in failing to take reasonable measures to make the premises safe for

Plaintiff as a business invitee.

2. Before us now is Defendant’s Motion for Summary Judgment.
Defendant argues that it is entitled to judgment as a matter of law because the
Continuing _Storm doctrine suspended its duty to make the premises safe for
business invitees until a reasonable time elapsed after the termination of an
ongoing storm. Plaintiff contends that the Continuing Storm doctrine is
inapplicable here because it was not showing at the time of the alleged accident
and therefore, Defendant had an affirmative duty to keep the premises reasonably
safe but failed to do so.

3. The Court may grant summary judgment only where the moving party
can "show that there is no genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law."l The moving party has the initial
burden of showing that no material issues of fact eXist, and when that is met, the
burden shifts to the non-moving party to show that a material issue of fact does
exist.z On a motion for summary judgment, the Court views all facts in a light

most favorable to the non-moving party.3 "When the facts permit a reasonable

l Super. Ct. Civ. R. 56.
2 Moore v. Sizemore, 405 A.2d 679, 680-81 (Del. l979).

3 See Matas v. Green, 171 A.Zd 916, 918 (Del. Super. l96l).

2

person to draw only one inference, however, the question becomes one for decision
by the Court as a matter of law."4

4. Generally, a landowner has an affirmative duty to its business invitees
to keep its premises reasonably safe from the dangers created by the natural
accumulation of snow and ice.5 The Continuing Storrn doctrine creates a caveat to
this general rule by providing, "as a matter of law, that a landowner engages in
‘reasonable conduct’ by waiting until the end of the storm before commencing
snow removal operations."6 In other words, "a business establishment . . . is
permitted to await the end of the storm and a reasonable time thereafter to remove
ice and snow from an outdoor entrance walk, platform, or steps."7 Specifically, the
Delaware Supreme Court affirmed this Court’s holding that "a landowner has no
legal duty to begin ice removal until precipitation has stopped, regardless of the

severity of the storrri."$

4 Elder v. Dover Downs, Inc., 2012 WL 2553091, at *2 (Del. Super. Jul. 2, 20l2).

5 Woods v. Prices Corner Shopping Center Merchants Assoc., 54l A.2d 574, 577 (Del. Super.
l988).

6 Elder, 2012 WL 2553091, at *2 (citing Young v. Saroukos, l85 A.2d 274, 282 (Del. Super.
1962) a]j"cz', 189 A.2d 437 (Del. 1963)).

7 Young, 185 A.2d at 282.

8 Cash v. E. Coast Prop. Mgmt., Inc., 2010 WL 2336867, at *2 (Del. Super. June 8, 20l0) ajj"cz’,
7 A.3d 484 (Del. 2010).

5. "Where the facts are contested and various inferences may be
reasonably drawn from them regarding the start and end of a snow storm, it must
be left to the jury to determine whether, under the conditions presented, the
landlord’s conduct in failing to clear the snow was reasonable."9 But the facts

46

presently before the Court leave no room for debate and allow for a

straightforward application of the Continuing Stor1n doctrine as a matter of law."m
Defendant relies on a weather report documenting the weather at the Greater
Wilmington Airport on December 14, 2013. The report indicates that a storm
arrived in the afternoon of December 14, 2013 with weather conditions alternating
between light snow, freezing rain, and heavy rain from 2:40 p.m. through the time
of Plaintiff’ s fall at 8:4l p.m. and continued at least until midnight. Defendant also
submitted a surveillance video that shows Plaintiff’ s fall and confirms that there
was freezing rain at the time of the fall.

6. Plaintiff" s only evidence to the contrary is her own affidavit stating
that it was not snowing at the time of the accident. Plaintiff does not dispute that

there was freezing rain at the time of the accident. Snow is not required to

implicate the Continuing Storm doctrine, but rather a "light drizzle" is sufficient to

9 Elder, 2012 WL 2553091, ar *4.

IOId